Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on August 8, 2022.
Claim 11 has been previously cancelled. Claim 2 has been cancelled based on the current amendment. Claims 1, 3-10, and 12-15 are currently pending in the application, and are considered in this Office action, with claims 1, 3, 5, 7, 9, 15 amended.
Response to Applicant’s Arguments
Because claims 1 and 15 have been amended, the rejection of those claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments in regards to cited references Seo (US 2010/0281926 A1), Kim (US 7,171,828 B2), and Katsuya (JP 2010/094248 A have been considered but they are not persuasive, as discussed below. 
Applicant argues that the rotary shaft (22), the first rotary unit (30), the second rotary unit (40), and the support unit (80) of the wobbling device (20) disclosed by Kim are configured such that the first rotary unit (30) is connected to the washing shaft (6b) of the washing machine through the vertical rotary shaft (21) (Applicant’s Remarks, p. 9), that the washing shaft (6b) is not connected to the first pulsator but is connected to the wobbling device (20) (Applicant’s Remarks, p. 9), that the first rotary unit (30) of the wobbling device (20) is directly connected to the washing shaft (6b) of the washing machine (Applicant’s Remarks, p. 10). Examiner respectfully disagrees with Applicant. In the arrangement of Kim, e.g. Fig. 6, the rotary shaft 21, coupled at its upper end to the lower portion of the first rotary unit (30), is directly connected to the tubular boss (70), which is directly connected to the lower pulsator (blade 90, col. 8 lines 53-57), and the shaft (6b) of the washing machine is also directly connected to the tubular boss (70). Kim further teaches a step 71 formed at the intermediate portion of the boss (70) so as to separate the rotary shaft (21) and the washing shaft (6b) of the washing machine (col. 8 lines 60-64). Further, the argument is not commensurate with the claim scope as the claim only requires a lower connector fixed in the pulsator accommodating groove and the claim is silent whether lower connector is directly or indirectly connected to the washing shaft of the washing machine. Examiner further notes that in the instant application, the lower connector and the washing shaft are fixed to the same boss, e.g. “a connecting boss 64 protrudes upward from the center of a bottom surface 62 of the pulsator accommodating groove 61. The connecting boss 64 is formed in a hollow cylindrical shape, and as illustrated in FIG. 5, a plurality of spline grooves 65 are provided on an inner circumferential surface of the connecting boss 64. A plurality of spline ribs 37a provided at a tip of the washing shaft 37 are coupled to the plurality of spline grooves 65” (para 54 of corresponding US PGPUB 2020/0190719). 
Applicant argues that in order for those skilled in the art to have applied the operation structure of the wobbling device (20) of Kim instead of the structure of the rotating body (140) connecting the outer pulsator (160) and the inner pulsator (120) of Seo ‘926, it would have been necessary to modify the overall structure of the outer pulsator (160) and the inner pulsator (120) of Seo '926 (Applicant’s Remarks, p. 9). Examiner respectfully disagrees with Applicant. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Seo ‘926 discloses a connecting member (140) connected to the lower pulsator and to the upper pulsator that enables vertical movement of the inclined upper pulsator when the lower pulsator is rotating; and Examiner relied on Kim for teaching of the structure of the connecting member that enables vertical movement of the inclined upper pulsator when the lower pulsator (blade 90) is rotating, and further enables horizontal positioning of the upper pulsator during rotation of the lower pulsator in an opposite direction. Further, Seo ‘926 discloses that the lower pulsator (170) is connected to the washing shaft (44) and to the lower portion of the connector (140), and Kim teaches that the lower pulsator (blade 90) is connected to the washing shaft (6b, via 70) and to the lower portion of the connector (30, via 21). Thus, Examiner respectfully disagrees with Applicant’s assertion that the modification of the connecting member taught by Kim requires modification of the overall structure of the outer pulsator (160) and the inner pulsator (120) of Seo ’926, as argued by Applicant. 
Applicant argues that the rotary blade 90 of Kim interpreted as the first pulsator is installed under the bottom part (3a) of the spin-drying tub (3) and thus, it does not correspond to the first pulsator of claim 1 (Applicant’s Remarks, p. 10). Examiner respectfully disagrees with Applicant. The argument is not commensurate with the claim scope as the claim 1 only recites “a first pulsator having a disc shape and configured to have a pulsator accommodating groove formed concavely on an upper surface thereof and be coupled to a washing shaft of the washing machine to rotate about a central axis of the pulsator accommodating groove” and the claim is silent about the tub. Further, Examiner notes, that blade 90 is arranged within the tub (3) above the bottom 3a of the tub (e.g. Figs. 2a-b, col. 9 line 37).
Applicant argues that, in order to have applied the teachings of Kim to Katsuya, the bottom part (3a) of the spin-drying tub (3) installed on the rotary blade (90) in Kim must be removed, so the entire structure of Kim needs to be modified, and accordingly, it would not have been easy for those skilled in the art to derive the features of the claimed invention by applying Katsuya to Kim (Applicant’s Remarks, p. 10). Examiner respectfully disagrees with Applicant. Firstly, the bottom part (3a) of the spin-drying tub (3) is not installed on the rotary blade (90), and it does not need to be removed. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Examiner merely proposed to modify the shape blade 90 such that it forms a plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove formed concavely on an upper surface of the lower (first) pulsator, taught by Katsuya.
Applicant argues that neither Kim nor Katsuya discloses the claimed feature that when the first pulsator (60) rotates in one direction, the second pulsator (70) rotates in an inclined state, and when the first pulsator (60) rotates in an opposite direction, the second pulsator (70) rotates in horizontal state as recited in claim 1 (Applicant’s Remarks, p. 10). Examiner notes that capability of the second pulsator to rotate in the inclined state when the first pulsator (rotates in one direction, has not been disclosed by Applicant in the original disclosure. “the upper connector 100 rotates together with the rotating shaft 110, and the housing 120 and the second pulsator 70 move up and down in place without rotating” (para 116 of corresponding PGPUB 2020/0190719 A1, emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-10, 12-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims 1 and 15 recite "the connecting member allows the second pulsator to rotate in an inclined state with respect to the first pulsator". However, the original claims and Specification state that “the upper connector 100 rotates together with the rotating shaft 110, and the housing 120 and the second pulsator 70 move up and down in place without rotating” (para 116 of corresponding PGPUB). This rejection affects claims dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2010/0281926 A1, cited in IDS), hereinafter Seo ‘926 in view of Seo et al. (US 9,464,374 B2, cited in IDS), hereinafter Seo ‘374 in further view of Kim et al. (US 7,171,828 B2, cited in IDS), hereinafter Kim.
Regarding claims 1 and 15, Seo ‘926 discloses a washing machine (Fig. 1) comprising a tub (20); a rotating tub (30) configured to be installed to be rotatable in the tub (via 76); a pulsator device (200, e.g. Fig. 5, para 76) comprising a first pulsator (outer pulsator 260) having an upper surface formed in an annular ring shape (upper edge of the cylindrical wall 270 forms a ring) and having a pulsator accommodating groove (inner circular space defined by wall 270) formed concavely on the upper surface; a second pulsator (inner pulsator 220) configured to be installed in the pulsator accommodating groove (Fig. 7) and provided to rotate and vertically move (e.g. para 55); and a connecting member (240) configured to be installed in the pulsator accommodating groove to connect the first pulsator and the second pulsator (Fig. 7). In the arrangement disclosed by Seo ‘926, the center of the pulsator accommodating groove is aligned with a center of the first pulsator (e.g. Fig. 7), the first pulsator is configured rotate about a central axis of the pulsator accommodating groove. Since the pulsator accommodating groove is formed concavely on the upper surface of the first pulsator, the upper surface of the first pulsator comprises the upper end of the pulsator accommodating groove, and therefore, it is aligned with the upper surface of the first pulsator, as claimed. 
Seo ‘926 discloses that the first pulsator comprises a rib (outer horizontal circular shape extending annularly from a bottom portion of 270, e.g. Fig. 5), provided with a plurality of water flow forming blades (280) protruding upward from the upper surface of the rib around the pulsator accommodating groove (e.g. Fig. 5). Seo ‘926 further teaches that the shapes of the water flow forming blades formed at the exteriors of the wall of the outer pulsator may be changed in various ways as long as they assure easy generation of a rotating water stream (para 87). Seo ‘926 does not disclose that the water flow forming blades protrude upward from the upper surface of the first pulsator. Seo ‘374 teaches a pulsator device (100, Fig. 2) for a washing machine (Fig. 1) comprising a first pulsator (120), a second pulsator (130), and that the first pulsator has a pulsator accommodating groove formed concavely on an upper surface of the first pulsator (e.g. Figs. 3 and 4); a plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the shape of the outer pulsator of Seo ‘926 such that the water flow forming blades protrude upward from the upper surface of the first pulsator, as taught by Seo ’374, in order to generate a rotating water stream. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to assure easy generation of a water stream and have a reasonable expectation of success because such pulsators are known in the art.
Seo ‘926 discloses that the connecting member (240) includes a lower connector (245) fixed in the pulsator accommodating groove and having an inclined upper surface (246, e.g. Fig. 6B) and an upper connector (247) fixed on the upper surface of the lower connector (integrally) and having an inclined lower surface (Fig. 6B), and that the second pulsator (260) is arranged to the upper connector (247) and has a housing (225) that fixed to the second pulsator (Fig. 5) and installed to surround the upper connector (Fig. 7), and rotatable relative to the upper connector (similar to 147, para 60). Seo ‘926 does not disclose a rotating shaft installed on the lower connector to penetrate through the upper connector to be perpendicular to the lower surface of the upper connector and to rotate relative to the upper connector.
Kim teaches a washing machine (Fig. 2) comprising a pulsator device (Fig. 4) comprising a first pulsator (blade 90) configured to rotate about a central axis (via 6b, Fig. 3); a second pulsator (60) configured to be installed above the first pulsator and provided to rotate or vertically move (via 21, 22, col. 6 lines 10-26); and a connecting member (20) configured to be installed above the first pulsator to connect the first pulsator and the second pulsator (Fig. 4), including a lower connector (30) fixed in the central groove of the bottom pulsator (via 21 and 70, Fig. 3B), and having an inclined upper surface (first sloping surface 31, Fig. 4); an upper connector (40) installed on the upper surface of the lower connector and having an inclined lower surface (second sloping surface 41, Fig. 4); a rotating shaft (22) installed on the lower connector to penetrate through the upper connector to be perpendicular to the lower surface of the upper connector (Fig. 4) and to rotate relative to the upper connector (via 33, col. 9 lines 55-58); and a housing (support unit 80) installed to surround the upper connector, and rotatable relative to the upper connector (via 42, col. 10 lines 28-29), and that the second pulsator (60) is fixed to the housing (Fig. 4). Kim further teaches that such arrangement allows the second pulsator (60) to be in an inclined state (during washing) when the first pulsator (90) rotates in one direction (together with washing shaft 6b, Fig. 2B) and be in a horizontal state (during wetting or spin-drying, Fig. 2A) with respect to the first pulsator (blade 90) when the first pulsator (90) rotates in an opposite direction (col. 6 lines 10-28, col. 11 lines 42-48), and that the second pulsator (60) maintains the horizontal state when the rotating tub is rotated (during spin-drying, Fig. 2A, col. 6 lines 25-28). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the washing machine of Seo ‘926 with the connecting member arrangement taught by Kim, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having an arrangement that allows the second pulsator be inclined when the first pulsator rotates in one direction or and be horizontally oriented when the first pulsator rotates in the opposite direction is known in the prior art, as taught by Kim. Modifying the washing machine of Seo ‘926 to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of reducing the force of the surface of the second pulsator acting on the laundry during wetting or high speed rotation, rendering this limitation obvious. In the washing machine of Seo ‘926 modified with the connecting member configuration taught by Kim, the lower connector is fixed in the pulsator accommodating groove, as claimed.
Regarding claim 3, Kim teaches that a lower end of the rotating shaft (22) is fixed to the upper surface of the lower connector (Fig. 4, col. 9 lines 55-59), and that the rotating shaft (22) is rotated integrally with the lower connector (30) when the first pulsator is rotated (via 21, 21a, Fig. 3B).
Regarding claim 4, Kim teaches that a lower end of the rotating shaft (22) is fixed to the upper surface of the lower connector (Fig. 4, col. 9 lines 55-59), and the rotating shaft (22) is rotated integrally with the lower connector (30) when the first pulsator is rotated (via 21, 21a, Fig. 3B).
Regarding claim 5, Kim teaches that an upper surface of the upper connector is provided with a posture switching portion (50, Fig. 3A) configured to switch the second pulsator between the inclined state and the horizontal state according to a rotational direction of the rotating shaft (via 52 and 53, col. 7 lines 58-68).
Regarding claim 6, Kim teaches that the posture switching portion (50) includes pins (52, 53) provided on the upper surface of the upper connector and spaced apart from each other by a predetermined distance (Fig. 3A); and an operating pin (54) installed at one end of the rotating shaft (22) and protruding from the upper surface of the upper connector and caught by pins 52, 53 according to the rotational direction of the rotating shaft (Figs. 5 and 7), and that the second pulsator is in the inclined state based on the operating pin (54) being caught by the inclined pin (53, col. 10 lines 52-67), and the second pulsator is in the horizontal state based on the operating pin being caught by the horizontal pin (52, col. 10 lines 10-27).
Regarding claims 7 and 8, Seo ‘926 discloses that the connecting member and the first pulsator are coupled via a plurality of coupling grooves provided on a bottom surface of the pulsator accommodating groove of the first pulsator (Fig. 5) and a plurality of coupling protrusions (bolts) provided on a lower end of the connector (243), and that the number and positioning of the bolts and the bosses correspond each other (e.g. Fig. 5).
Regarding claim 9, Kim teaches a bearing (42) installed between an outer circumferential surface of the upper connector (41) and an inner circumferential surface of the housing (80, Fig. 4, col. 10 lines 28-29).
Regarding claim 10, Kim teaches a bearing holder (43) configured to fix the bearing (42) is installed on an upper surface of the upper connector (Figs. 3A, 4).
Regarding claim 12, Seo ‘926 discloses a plurality of vanes installed on a lower surface of the first pulsator (e.g. Figs. 5 and 7). The disclosed vanes appear to be radially oriented (e.g. Fig. 5), and thus, a person of ordinary skill viewing the drawings would also find such orientation obvious.
Regarding claims 13 and 14, Seo ‘926 discloses that the shape of the pulsator accommodating groove is such so that an edge of the second pulsator (220) does not protrude above the upper surface of the first pulsator (260) when the second pulsator vertically moves (Fig. 7), and an inner side surface of the pulsator accommodating groove corresponds to a trajectory of the edge of the second pulsator that vertically moves (Fig. 7). 
Claim(s) 1, 3-6, 9-10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,171,828 B2), hereinafter Kim in view of Katsuya et al. (JP 2010-094248 A), hereinafter Katsuya.
Regarding claims 1 and 15, Kim is relied upon as discussed above. Kim does not disclose a pulsator accommodating groove concavely formed on an upper surface of the first pulsator such that the upper surface of the first pulsator is aligned with an upper end of the pulsator accommodating groove and is formed in an annular ring shape, and a plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove.
Katsuya teaches a washing machine (Fig. 1) comprising a pulsator device (Fig. 2a) comprising a first pulsator (5, Fig. 2b), that the outer edge portion of the first pulsator comprises a protruding portion (18, e.g. Fig. 2b, para 17). The upper portion of the protruding outer edge portion is interpreted as the claimed disk shape formed in an annular ring shape, and the central base portion of the first pulsator (5) with the vertical side wall of the outer edge portion is interpreted as the pulsator accommodating groove formed concavely on an upper surface of the first pulsator, such that the upper surface of the first pulsator is aligned with an upper end of the pulsator accommodating groove and is formed in an annular ring shape (e.g. Figs. 2a-b). Katsuya further teaches a plurality of convex structures (21) alternately arranged at a predetermined distance on the protrusion protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove (e.g. Figs.4a-b, para 21). The disclosed convex structures are interpreted as water flow forming blades.
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the outer pulsator of Kim with the pulsator accommodating groove concavely formed on the upper surface of the first pulsator and the plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove, as taught by Katsuya, in order to generate a rotating water stream. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to make it easier to capture clothing, to actively move clothes near the inner surface, to increase amount of circulating water, and to discharge washing liquid quickly and uniformly onto the laundry without damaging the article, e and have a reasonable expectation of success because such pulsators are known in the art.
Regarding claims 3-6 and 9-10, Kim is relied upon as set forth in paras 19-22 and 24-25.
Regarding claim 12, Kim discloses a plurality of vanes (92) radially installed on a lower surface of the first pulsator (Fig. 3B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711